Broyles, P. J.
Conceding, but not deciding, that the lard-can found in the defendant’s house was an apparatus for the distilling and manufacturing of whisky, within the meaning- of section 22 of the act of the General Assembly approved March 28, 1917 (Acts 1917, Ex. Sess., p. 18), the undisputed evidence showed that the lard-can had been brought to the house and left there in the defendant’s absence, and had been there only a few hours when found by the officers, and that although the defendant was present in the house when it was found, he had not been told and did not know of its presence. It follows that his conviction was unauthorized, and the court erred in overruling his motion for a new trial.

Judgment reversed.


Bloodworth and Stephens, JJ., concur.